Citation Nr: 0104678	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  97-33 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Entitlement to service connection for bilateral hearing loss, 
tinnitus, and vertigo.

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling prior 
to October 1998 and as 50 percent disabling, effective from 
October 1998.

Entitlement to an increased evaluation for duodenal ulcer, 
currently rated as 10 percent disabling.

Entitlement to a total rating for compensation purposes based 
on unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1995 and later RO rating decisions that 
determined the veteran had not submitted evidence of well-
grounded claims for service connection for bilateral hearing 
loss, tinnitus, and vertigo; increased the evaluation for 
PTSD from 30 to 50 percent, effective from October 1998; 
denied an increased evaluation for duodenal ulcer (rated 
10 percent); and denied a total rating for compensation 
purposes based on unemployability.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) eliminated the concept 
of a well-grounded claim, and redefined VA's duty to assist 
the veteran in the development of a claim.  In this case, 
there is additional VA duty to assist the veteran in the 
development of the claims being considered in this appeal.

The veteran's correspondence dated in February 2000 
constitutes an application to reopen a claim for service 
connection for a low back disorder.  This correspondence also 
constitutes a claim for service connection for migraine 
headaches.  These 

matters have not been adjudicated by the RO and they should 
be because they are "inextricably intertwined" to the claim 
for a total rating for compensation purposes based on 
unemployability.  Hence, these claims should be adjudicated 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The veteran asserts that he has bilateral hearing loss, 
tinnitus, and vertigo due to exposure to the loud noises of 
artillery in service.  At a hearing before the undersigned 
sitting at the RO in October 2000, he testified to the effect 
that hearing loss was first found at a VA medical examination 
in 1947 or 1948.  A review of the record shows that the 
veteran was examined at a VA medical facility in December 
1946, but there is no report of a VA examination of the 
veteran in 1947 or 1948.  Nor does the evidence show the 
presence of hearing loss until the late 1990's.  The report 
of the veteran's VA audiometric examination in June 1997 
notes a history of hearing loss found on evaluation in July 
1992, but the report of the 1992 evaluation is not in the 
record.  The veteran should be advised to submit any evidence 
relevant to his claims for service connection for bilateral 
hearing loss, tinnitus, and vertigo, and the RO should assist 
him in obtaining this evidence.  VCAA, Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§ 5103).

A VA letter dated in October 1999 notes that the veteran 
receives treatment for PTSD and that he is unable to work.  
It was noted that his GAF (global assessment of functioning) 
was 55.  The evidence of record reveals that the veteran has 
various disabilities and that he stopped working at 62 years 
of age because of retirement.  The October 1999 VA letter 
leaves the Board uncertain as to whether or not the 
manifestations of the veteran's PTSD alone prevent the 
veteran from obtaining and gainful employment.  A review of 
the statement of the case and supplemental statement of the 
case sent to the veteran does not indicate that the criteria 
for the evaluation of mental disorders, effective prior to 
November 7, 1996, were considered in the evaluation of the 
PTSD.  Under the circumstances, the VA duty to assist the 
veteran in the development of his claim for an increased 
evaluation for PTSD includes providing him with a VA 
psychiatric examination that takes into account prior medical 
evaluations and treatment to determine the severity of his 
PTSD.  Weggenman v. Brown, 5 Vet. App. 281 (1993).  The RO 
should also 

consider the regulatory criteria for the evaluation of PTSD, 
effective prior to November 7, 1996.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The duty to assist in the development of his claim for an 
increased evaluation for duodenal ulcer also includes 
providing him with a contemporary medical examination to 
determine the severity of this disorder.  Weggenman, 5 Vet. 
App. 281.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for bilateral hearing loss, 
tinnitus, and vertigo since his 
separation from service in 1945.  Names 
and addresses of the medical providers, 
and dates of evaluations and treatment, 
including specific information regarding 
the VA medical examination in 1947 or 
1948 that found he had hearing loss, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file, 
including all VA medical reports of his 
treatment and evaluations since 1945.

2.  The RO should notify the veteran of 
any unsuccessful efforts to obtain 
requested evidence and explain to him the 
efforts made to obtain the evidence and 
describe the further action that will be 
taken with respect to his claims.

3.  The RO should develop evidence 
necessary to adjudicate the matter of 
whether new and material evidence has 
been submitted to reopen a claim for 

service connection for a low back 
disorder and to adjudicate the claim for 
service connection for migraine 
headaches.

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his PTSD.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should provide a GAF and 
express an opinion as to whether the 
manifestations of the veteran's PTSD 
alone are sufficient to produce "total 
occupational and social impairment," or, 
together with the service-connected 
duodenal ulcer, render him unable to 
"secure or follow a substantially 
gainful occupation."  In order to assist 
the veteran in providing the requested 
information, the veteran's claims folder 
must be made available to him or her and 
reviewed prior to the examination.

5.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his duodenal ulcer.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The veteran's claims folders should be 
made available to the examiner and 
reviewed prior to the examination.

6.  After the above development, the RO 
should review the claims and adjudicate 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a low 
back disorder and adjudicate the issue of 
service connection for migraine 
headaches.  The review of the issues of 
service connection for bilateral hearing 
loss, tinnitus, and vertigo should be 
made on the merits.  The review of 

the issue of entitlement to an increased 
evaluation for PTSD should reflect 
consideration of the regulatory criteria 
for the evaluation of this disorder, 
effective prior to November 7, 1996, as 
well as the criteria, effective as of 
this date.  The claim should be resolved 
using the criteria that are to the 
advantage of the veteran.

7.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



